PER CURIAM.
The petition is granted and Kenneth McFatten is hereby afforded a belated appeal of the judgment and sentence entered after the finding of violation of probation in Suwannee County Circuit Court case number 06-173CF. Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). Counsel shall be appointed for the appeal if petitioner qualifies for such an appointment.
PETITION GRANTED.
DAVIS, BROWNING, and THOMAS, JJ., concur.